                                             Case 4:19-cv-01710-JST Document 80 Filed 12/04/20 Page 1 of 2




                                   1

                                   2
                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       SALESFORCE.COM, INC.,                                Case No. 19-cv-01710-JST (AGT)
                                                           Plaintiff,
                                   8
                                                                                                DISCOVERY ORDER REGARDING
                                                    v.                                          GEA’S TRADE SECRETS
                                   9
                                                                                                DESIGNATION
                                  10       GEA, INC.,
                                                                                                Re: ECF No. 76
                                                           Defendant.
                                  11
                                  12             Earlier today, the Court held a discovery hearing on the parties’ joint letter at ECF No. 76,
Northern District of California
 United States District Court




                                  13   in which Salesforce.com, Inc. (“Salesforce”) requests an order compelling GEA, Inc. to disclose

                                  14   its alleged trade secrets with more particularity pursuant to Cal. Civ. Proc. Code § 2019.210.1

                                  15   This Order memorializes the Court’s oral ruling granting Salesforce’s request to compel.

                                  16             Section 2019.210 requires that a party alleging trade secret misappropriation “identify the

                                  17   trade secret with reasonable particularity” prior to taking discovery relating to the trade secret.

                                  18   Cal. Civ. Proc. Code § 2019.210. “‘Reasonable particularity’ mandated by section 2019.210 does

                                  19   not mean that the party alleging misappropriation has to define every minute detail of its claimed

                                  20   trade secret at the outset of the litigation.” Advanced Modular Sputtering, Inc. v. Super. Ct., 132

                                  21   Cal. App. 4th 826, 835 (2005). “Nor does it require a discovery referee or trial court to conduct a

                                  22   miniature trial on the merits of a misappropriation claim before discovery may commence.” Id. at

                                  23   835–36. Rather, “reasonable particularity” means that

                                  24                     the plaintiff must make some showing that is reasonable, i.e., fair,
                                                         proper, just and rational, under all of the circumstances to identify its
                                  25                     alleged trade secret in a manner that will allow the trial court to
                                                         control the scope of subsequent discovery, protect all parties’
                                  26                     proprietary information, and allow them a fair opportunity to prepare
                                                         and present their best case or defense at a trial on the merits.
                                  27
                                  28   1
                                           Judge Tigar has referred all discovery disputes in this matter to the undersigned. ECF No. 77.
                                           Case 4:19-cv-01710-JST Document 80 Filed 12/04/20 Page 2 of 2




                                  1    Id. at 836 (internal citation and brackets omitted).

                                  2           The Court agrees with Salesforce that GEA’s current disclosure falls short of Section

                                  3    2019.210’s “reasonable particularity” requirement as it lacks sufficient detail to allow Salesforce

                                  4    to determine the parameters of the trade secrets asserted. GEA must amend its disclosure to make

                                  5    clear what it claims each trade secret is. GEA’s amended disclosure should include:

                                  6                   (1) a summary of the specific trade secret; (2) the background of the
                                                      trade secret and a description of how each secret has derived
                                  7                   independent, actual or potential economic value by virtue of not being
                                                      generally known to the public; (3) a description of how each secret
                                  8                   has been the subject of reasonable efforts to maintain its secrecy; and
                                                      finally (4) each of the precise claimed trade secrets, numbered, with
                                  9                   a list of the specific elements for each, as claims would appear at the
                                                      end of a patent.
                                  10
                                  11   Jobscience, Inc. v. CVPartners, Inc., No. 13-CV-04519-WHA, 2014 WL 852477, at *5 (N.D. Cal.

                                  12   Feb. 28, 2014). While GEA’s amended disclosure “need not explain how the alleged trade secrets
Northern District of California
 United States District Court




                                  13   differ from general knowledge in the trade,” it “must include sufficient detail to enable

                                  14   [Salesforce] to investigate and make that determination.” Gatan, Inc. v. Nion Co., No. 15-CV-

                                  15   01862-PJH, 2018 WL 2117379, at *4 (N.D. Cal. May 8, 2018).

                                  16                                                    ***

                                  17          GEA is ordered to serve on Salesforce an amended trade secrets disclosure by December

                                  18   21, 2020. GEA may not take any discovery relating to the alleged trade secrets until its amended

                                  19   disclosure has been served.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 4, 2020

                                  22
                                  23
                                                                                                    ALEX G. TSE
                                  24                                                                United States Magistrate Judge
                                  25
                                  26
                                  27
                                  28
                                                                                          2
